INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT (this "AGREEMENT"), dated as of the date of acceptance
set forth below, is entered into, by and between LitFunding Corp., a Nevada
corporation with headquarters located at 3700 Pecos McLeod Drive, Suite 100, Las
Vegas, Nevada 89121 (the "Company"), and Imperial Capital Holdings (the
"Investor").

Whereas, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Three Million dollars
($3,000,000) to purchase the Company's Common Stock, $0.001 par value per share
(the "Common Stock");

Whereas, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended (the "1933 Act"), Rule
506 of Regulation D, and the rules and regulations promulgated thereunder,
and/or upon such other exemption from the registration requirements of the 1933
Act as may be available with respect to any or all of the investments in Common
Stock to be made hereunder; and

Whereas, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (as amended from time to time, the
"Registration Rights Agreement") pursuant to which the Company has agreed to
provide certain registration rights under the 1933 Act, and the rules and
regulations promulgated thereunder, and applicable state securities laws.

NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

ARTICLE I

DEFINITIONS.

As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms.

 

“1933 Act” shall have the meaning set forth in the preamble of this agreement.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as it may be amended.

 

“Affiliate” shall have the meaning specified in Section 5(h), below.

 

“Agreement” shall mean this Investment Agreement.

 

“Best Bid” shall mean the highest posted bid price of the Common Stock.

 

1

 


--------------------------------------------------------------------------------



 

 

“Buy In” shall have the meaning specified in Section 6, below.

 

“Buy In Adjustment Amount” shall have the meaning specified in Section 6.

 

“Closing” shall have the meaning specified in Section 2(h).

 

“Closing Date” shall mean no more than seven (7) Trading Days following the Put
Notice Date.

 

“Common Stock” shall have the meaning set forth in the preamble of this
Agreement.

 

“Control” or “Controls” shall have the meaning specified in Section 5(h).

 

“Covering Shares” shall have the meaning specified in Section 6.

 

“Effective Date” shall mean the date the SEC declares effective, under the 1933
Act, the Registration Statement covering the Securities.

 

“Environmental Laws” shall have the meaning specified in Section 4(m).

 

“Execution Date” shall mean the date indicated in the preamble to this
Agreement.

 

“Indemnities” shall have the meaning specified in Section 11.

 

“Indemnified Liabilities” shall have the meaning specified in Section 11.

 

“Ineffective Period” shall mean any period of time that the Registration
Statement or any Supplemental Registration Statement (as defined in the
Registration Rights Agreement) becomes ineffective or unavailable for use for
the sale or resale, as applicable, of any or all of the Registrable Securities
(as defined in the Registration Rights Agreement) for any reason (or in the
event the prospectus under either of the above is not current and deliverable)
during any time period required under the Registration Rights Agreement.

 

“Investor” shall have the meaning indicated in the preamble of this Agreement.

 

“Material Adverse Effect” shall have the meaning specified in Section 4(a).

 

“Maximum Common Stock Issuance” shall have the meaning specified in Section
2(I).

 

“Minimum Acceptable Price” with respect to any Put Notice Date shall mean
seventy-five percent (75%) of the lowest closing Best Bid price for the ten (10)
Trading Day period immediately preceding such Put Notice Date.

 

“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is twenty-four (24) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 9, below.

 

2

 


--------------------------------------------------------------------------------



 “Pricing Period” shall mean the period beginning on the Put Notice Date and
ending on and including the date that is five (5) Trading Days after such Put
Notice Date.

 

“Principal Market” shall mean the American Stock Exchange, Inc., the National
Association of Securities Dealers, Inc. Over-the-Counter Bulletin Board, the
NASDAQ National Market System or the NASDAQ SmallCap Market, whichever is the
principal market on which the Common Stock is listed.

 

“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.

 

“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.

 

“Purchase Price” shall mean ninety-three percent (93%) of the lowest closing
Best Bid price of the Common Stock during the Pricing Period.

 

“Put Amount” shall have the meaning set forth in Section 2.2 hereof.

 

“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the Put Amount in U.S. dollars, the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.

 

“Put Notice Date” shall mean the Trading Day immediately following the day on
which the Investor receives a Put Notice, however a Put Notice shall be deemed
delivered on (a) the Trading Day it is received by facsimile or otherwise by the
Investor if such notice is received prior to 9:00 am Eastern Time, or (b) the
immediately succeeding Trading Day if it is received by facsimile or otherwise
after 9:00 am Eastern Time on a Trading Day. No Put Notice may be deemed
delivered on a day that is not a Trading Day.

 

“Put Restriction” shall mean the days between the beginning of the Pricing
Period and Closing Date. During this time, the Company shall not be entitled to
deliver another Put Notice.

 

“Registration Period” shall have the meaning specified in Section 5.3, below.

 

“Registration Rights Agreement” shall have the meaning set forth in the
recitals, above.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Common Stock issuable hereunder.

 

“Related Party” shall have the meaning specified in Section 5.8.

 

“Resolution” shall have the meaning specified in Section 8.5.

 

“SEC” shall mean the U.S. Securities & Exchange Commission.

 

3

 


--------------------------------------------------------------------------------



“SEC Documents” shall have the meaning specified in Section 4.6.

 

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.

 

“Shares” shall mean the shares of the Company’s Common Stock.

 

“Sold Shares” shall have the meaning specified in Section 6.

 

“Subsidiaries” shall have the meaning specified in Section 4.1.

 

“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.

 

“Transaction Documents” shall mean this Agreement, the Registration Rights
Agreement, and each of the other agreements entered into by the parties hereto
in connection with this Agreement.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

2.1          PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and
conditions set forth herein, the Company shall issue and sell to the Investor,
and the Investor shall purchase from the Company, up to that number of Shares
having an aggregate Purchase Price of Three Million dollars ($3,000,000).

 

2.2

DELIVERY OF PUT NOTICES.

2.2.1      Subject to the terms and conditions of the Transaction Documents, and
from time to time during the Open Period, the Company may, in its sole
discretion, deliver a Put Notice to the Investor which states the Put Amount
(designated in U.S. Dollars) which the Company intends to sell to the Investor
on a Closing Date. The Put Notice shall be in the form attached hereto as
Exhibit F and incorporated herein by reference. The amount that the Company
shall be entitled to Put to the Investor (the "Put Amount") shall be equal to,
at the Company's election, either:

2.2.1.1  Two Hundred percent (200%) of the average daily volume (U.S. market
only) of the Common Stock for the ten (10) Trading Days prior to the applicable
Put Notice Date, multiplied by the average of the three (3) daily closing Best
Bid prices immediately preceding the Put Date; provided that in no event will
the Put Amount be greater than Two Hundred Fifty Thousand Dollars ($250,000)
with respect to any single Put, or

 

2.2.1.2

Twenty-Five Thousand dollars ($25,000).

 

 

4

 


--------------------------------------------------------------------------------



  

2.2.2      During the Open Period, the Company shall not be entitled to submit a
Put Notice until after the previous Closing has been completed. The Purchase
Price for the Common Stock identified in the Put Notice shall be equal to
ninety-three percent (93)% of the lowest closing Best Bid price of the Common
Stock during the Pricing Period.

2.2.3      If any closing Best Bid price during the applicable Pricing Period
with respect to any particular Put Notice is less than Seventy-Five percent
(75%) of any closing Best Bid prices of the Common Stock for the ten (10)
Trading Days prior to the Put Notice Date (the "Minimum Acceptable Price"), the
Put Notice will terminate at the Company's request. In the event that the
closing Best Bid prices for the applicable Pricing Period is less than the
Minimum Acceptable Price, the Company may elect, by sending written notice to
the Investor to cancel the Put Notice.

2.3          INVESTOR'S OBLIGATION TO PURCHASE SHARES. Subject to the conditions
set forth in this Agreement, following the Investor's receipt of a validly
delivered Put Notice, the Investor shall be required to purchase from the
Company during the related Pricing Period that number of Shares having an
aggregate Purchase Price equal to the lesser of (i) the Put Amount set forth in
the Put Notice, and (ii) twenty percent (20%) of the aggregate trading volume of
the Common Stock during the applicable Pricing Period times (x) the lowest
closing Best Bid prices of the Company's Common Stock during the specified
Pricing Period, but only if said Shares bear no restrictive legend, are not
subject to stop transfer instructions, pursuant to Section 2.5, prior to the
applicable Closing Date. Notwithstanding the foregoing, the Investor shall not
be obligated to purchase Shares to the extent that such purchase would cause the
Investor to own greater than nine and nine-tenths percent (9.9%) of the total
outstanding shares of common stock of the Company.

2.4          CONDITIONS TO INVESTOR'S OBLIGATION TO PURCHASE SHARES.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be entitled to deliver a Put Notice and the Investor shall not be obligated
to purchase any Shares at a Closing (as defined in Section 2.5) unless each of
the following conditions are satisfied:

2.4.1      a Registration Statement shall have been declared effective and shall
remain effective and available for the resale of all the Registrable Securities
(as defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Put Notice;

2.4.2      at all times during the period beginning on the related Put Notice
Date and ending on and including the related Closing Date, the Common Stock
shall have been listed on the Principal Market and shall not have been suspended
from trading thereon for a period of two (2) consecutive Trading Days during the
Open Period and the Company shall not have been notified of any pending or
threatened proceeding or other action to suspend the trading of the Common
Stock;

 

2.4.3      the Company has complied with its obligations and is otherwise not in
breach of a material provision of, or in default under, this Agreement, the
Registration Rights Agreement or any other agreement executed in connection
herewith which has not been corrected prior to delivery of the Put Notice Date;

 

5

 


--------------------------------------------------------------------------------



 

 

2.4.4      no injunction shall have been issued and remain in force, or action
commenced by a governmental authority which has not been stayed or abandoned,
prohibiting the purchase or the issuance of the Securities; and

 

2.4.5      the issuance of the Securities will not violate any shareholder
approval requirements of the Principal Market.

If any of the events described in clauses 2.4.1 through 2.4.5 above occurs
during a Pricing Period, then the Investor shall have no obligation to purchase
the Put Amount of Common Stock set forth in the applicable Put Notice.

2.5          MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the
satisfaction of the conditions set forth in Sections 2.4.1 through 2.4.5, the
closing of the purchase by the Investor of Shares (a "Closing") shall occur on
the date which is no later than seven (7) Trading Days following the applicable
Put Notice Date (each a "Closing Date"). Prior to each Closing Date, (i) the
Company shall deliver to the Investor pursuant to this Agreement, certificates
representing the Shares to be issued to the Investor on such date and registered
in the name of the Investor; and (ii) the Investor shall deliver to the Company
the Purchase Price to be paid for such Shares, determined as set forth in
Sections 2.2 and 2.4. In lieu of delivering physical certificates representing
the Securities, upon request of the Investor, the Company shall use its
commercially reasonable efforts to cause its transfer agent to electronically
transmit the Securities by crediting the account of the Investor's prime broker
(which shall be specified by the Investor a reasonably sufficient time in
advance) with The Depository Trust Company ("DTC") Fast Automated Securities
Transfer ("FAST") program through its Deposit Withdrawal Agent Commission
("DWAC") system.

The Company understands that a delay in the issuance of Securities beyond the
Closing Date could result in economic loss to the Investor. After the Effective
Date, as compensation to the Investor for such loss, the Company agrees to pay
late payments to the Investor for late issuance of Securities (delivery of
Securities after the applicable Closing Date) in accordance with the following
schedule (where "No. of Days Late" is defined as the number of trading days
beyond the Closing Date. The Amounts are cumulative.):

 

 

6

 


--------------------------------------------------------------------------------



  

LATE PAYMENT FOR EACH

NO. OF DAYS LATE  

 $10,000 OF COMMON STOCK

1  

 $100

2  

 $200

3  

 $300

4  

 $400

5  

 $500

6  

 $600

7  

 $700

8  

 $800

9  

 $900

10  

 $1,000

Over 10  

 $1,000 + $200 for each

  

Business Day late beyond 10 days

The Company shall pay any payments incurred under this Section in immediately
available funds upon demand by the Investor. Nothing herein shall limit the
Investor's right to pursue actual damages for the Company's failure to issue and
deliver the Securities to the Investor, except to the extent that such late
payments shall constitute payment for and offset any such actual damages alleged
by the Investor, and any Buy In Adjustment Amount.

2.6          OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything
contained herein to the contrary, if during the Open Period the Company becomes
listed on an exchange that limits the number of shares of Common Stock that may
be issued without shareholder approval, then the number of Shares issuable by
the Company and purchasable by the Investor, including the shares of Common
Stock issuable to the Investors, shall not exceed that number of the shares of
Common Stock that may be issuable without shareholder approval, subject to
appropriate adjustment for stock splits, stock dividends, combinations or other
similar recapitalization affecting the Common Stock (the "Maximum Common Stock
Issuance"), unless the issuance of Shares, including any Common Stock to be
issued to the Investor pursuant to Section 11(b), in excess of the Maximum
Common Stock Issuance shall first be approved by the Company's shareholders in
accordance with applicable law and the By-laws and Amended and Restated
Certificate of Incorporation of the Company, if such issuance of shares of
Common Stock could cause a delisting on the Principal Market. The parties
understand and agree that the Company's failure to seek or obtain such
shareholder approval shall in no way adversely affect the validity and due
authorization of the issuance and sale of Securities or the Investor's
obligation in accordance with the terms and conditions hereof to purchase a
number of Shares in the aggregate up to the Maximum Common Stock Issuance
limitation, and that such approval pertains only to the applicability of the
Maximum Common Stock Issuance limitation provided in this Section 2.6.

ARTICLE III

INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS.

3.

The Investor represents and warrants to the Company, and covenants, that:

3.1          SOPHISTICATED INVESTOR. The Investor has, by reason of its business
and financial experience, such knowledge, sophistication and experience in
financial and business matters and in making investment decisions of this type
that it is capable of:

3.1.1      evaluating the merits and risks of an investment in the Securities
and making an informed investment decision;

 

3.1.2

protecting its own interest; and

 

 

7

 


--------------------------------------------------------------------------------



 

 

3.1.3      bearing the economic risk of such investment for an indefinite period
of time.

3.2          AUTHORIZATION; ENFORCEMENT. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject as to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.

3.3          SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the
Investor will comply with the provisions of Section 9 of the 1934 Act, and the
rules promulgated thereunder, with respect to transactions involving the Common
Stock. The Investor agrees not to short, either directly or indirectly through
its affiliates, principals or advisors, the Company's common stock during the
term of this Agreement.

3.4          ACCREDITED INVESTOR. Investor is an "Accredited Investor" as that
term is defined in Rule 501 of Regulation D of the 1933 Act.

3.5          NO CONFLICTS. The execution, delivery and performance of the
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby will not result in a violation
of its Operating Agreement or other organizational documents of the Investor.

3.6          OPPORTUNITY TO DISCUSS. The Investor has received all materials
relating to the Company's business, finance and operations, which it has
requested. The Investor has had an opportunity to discuss the business,
management and financial affairs of the Company with the Company's management.

3.7          INVESTMENT PURPOSES. The Investor is purchasing the Securities for
its own account for investment purposes and not with a view towards distribution
and agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

3.8          NO REGISTRATION AS A DEALER. The Investor is not and will not be
required to be registered as a "dealer" under the 1934 Act, either as a result
of its execution and performance of its obligations under this Agreement or
otherwise.

3.9          GOOD STANDING. The Investor is a limited liability company, duly
organized, validly existing and in good standing in the Country of Nevis.

3.10       TAX LIABILITIES. The Investor understands that it is liable for its
own tax liabilities.

3.11       REGULATION M. The Investor will comply with Regulation M under the
1934 Act, if applicable.

 

8

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

4.            Except as set forth in the Schedules attached hereto, or as
disclosed on the Company's SEC Documents, the Company represents and warrants to
the Investor that:

4.1          ORGANIZATION AND QUALIFICATION. The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Nevada, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted. Both the Company
and the companies it owns or controls, its “Subsidiaries,” are duly qualified to
do business and are in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, "Material Adverse Effect" means any material adverse
effect on the business, properties, assets, operations, results of operations,
financial condition or prospects of the Company and its Subsidiaries, if any,
taken as a whole, or on the transactions contemplated hereby or by the
agreements and instruments to be entered into in connection herewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined in Section 1 and 4(b), below).

4.2 AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

4.2.1      The Company has the requisite corporate power and authority to enter
into and perform this Agreement, the Registration Rights Agreement, and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents"), and to issue the Securities in accordance with the terms hereof and
thereof.

4.2.2      The execution and delivery of the Transaction Documents by the
Company and the consummation by it, of the transactions contemplated hereby and
thereby, including without limitation the reservation for issuance and the
issuance of the Securities pursuant to this Agreement, have been duly and
validly authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors, or its
shareholders.

4.2.3      The Transaction Documents have been duly and validly executed and
delivered by the Company.

4.2.4      The Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.

 

9

 


--------------------------------------------------------------------------------



 

 

4.3          CAPITALIZATION. As of September 30, 2005, the authorized capital
stock of the Company consists of (i) 50,000,000 shares of Common Stock, $0.001
par value per share, of which 16,067,402 shares are issued and outstanding;
2,000,000 shares of Series A Convertible Preferred Stock authorized, $0.001 par
value per share of which eight hundred thousand (800,000) shares are issued and
outstanding; (as of September 30, 2005). All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
non-assessable. Except as disclosed in the Company's publicly available filings
with periodic filings and other SEC Documents,

4.3.1    no shares of the Company's capital stock are subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company;

 

4.3.2

there are no outstanding debt securities;

4.3.3      there are no outstanding shares of capital stock, options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;

4.3.4      there are no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act, with the noted exception of the registration of
securities for Silver Dollar Productions (a subsidiary) and the Registration
Rights Agreement;

4.3.5      there are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries;

4.3.6      there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities as
described in this Agreement;

4.3.7      the Company does not have any stock appreciation rights or "phantom
stock" plans or agreements or any similar plan or agreement; and

4.3.8      there is no dispute as to the classification of any shares of the
Company's capital stock. The Company has furnished to the Investor, or the
Investor has had access through EDGAR to, true and correct copies of the
Company's Amended and Restated Articles of Incorporation, as in effect on the
date hereof (the "Certificate of Incorporation"), and the Company's By-laws, as
in effect on the date hereof (the "By-laws"), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.

 

10

 


--------------------------------------------------------------------------------



 

 

4.4          ISSUANCE OF SHARES. The Company plans to register approximately
eight (8) million Shares for issuance pursuant to this Agreement which shares
have been duly authorized and reserved for issuance (subject to adjustment
pursuant to the Company's covenant set forth in Section 5(f) below) pursuant to
this Agreement. Upon issuance in accordance with this Agreement, the Securities
will be validly issued, fully paid and non-assessable and free from all taxes,
liens and charges with respect to the issue thereof. In the event the Company
cannot register a sufficient number of Shares for issuance pursuant to this
Agreement, the Company will use its best efforts to authorize and reserve for
issuance the number of Shares required for the Company to perform its
obligations hereunder as soon as reasonably practicable.

4.5          NO CONFLICTS. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the By-laws; or (ii) conflict with, or constitute a material default
(or an event which with notice or lapse of time or both would become a material
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, contract, indenture
mortgage, indebtedness or instrument to which the Company or any of its
Subsidiaries is a party, or to the Company's knowledge result in a violation of
any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and the rules and regulations
of the Principal Market or principal securities exchange or trading market on
which the Common Stock is traded or listed) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Except as disclosed in Schedule 4(e), neither
the Company nor its Subsidiaries is in violation of any term of, or in default
under, the Certificate of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the by-laws or their organizational charter or by-laws, respectively,
or any contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not individually or in the aggregate have a Material Adverse Effect. The
business of the Company and its Subsidiaries is not being conducted, and shall
not be conducted, in violation of any law, statute, ordinance, rule, order or
regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act to the Company's knowledge, the Company is not
required to obtain any consent, authorization, permit or order of, or make any
filing or registration (except the filing of a registration statement) with, any
court, governmental authority or agency, regulatory or self-regulatory agency or
other third party in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, the Transaction Documents in accordance
with the terms hereof or thereof. All consents, authorizations, permits, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof and are in full force and effect as of the date hereof. Except as
disclosed in Schedule 4(e), the Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the

 

11

 


--------------------------------------------------------------------------------



 

foregoing. The Company is not, and will not be, in violation of the listing
requirements of the Principal Market as in effect on the date hereof and on each
of the Closing Dates and is not aware of any facts which would reasonably lead
to delisting of the Common Stock by the Principal Market in the foreseeable
future.

4.6          SEC DOCUMENTS; FINANCIAL STATEMENTS. As of December 31, 2005, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
"SEC Documents"). The Company has delivered to the Investor or its
representatives, or they have had access through EDGAR to, true and complete
copies of the SEC Documents. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles, by a firm
that is a member of the Public Companies Accounting Oversight Board ("PCAOB")
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other written information provided by or on behalf of the
Company to the Investor which is not included in the SEC Documents, including,
without limitation, information referred to in Section 4(d) of this Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstance
under which they are or were made, not misleading. Neither the Company nor any
of its Subsidiaries or any of their officers, directors, employees or agents
have provided the Investor with any material, nonpublic information which was
not publicly disclosed prior to the date hereof and any material, nonpublic
information provided to the Investor by the Company or its Subsidiaries or any
of their officers, directors, employees or agents prior to any Closing Date
shall be publicly disclosed by the Company prior to such Closing Date.

4.7          ABSENCE OF CERTAIN CHANGES. Except as set forth in the SEC
Documents, the Company does not intend to change the business operations of the
Company in any material way. Except as previously disclosed in its SEC filings,
the Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any bankruptcy law nor does the Company or
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings.

 

12

 


--------------------------------------------------------------------------------



 

 

4.8          ABSENCE OF LITIGATION. Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the executive officers of Company or any of its
Subsidiaries, threatened against or affecting the Company, the Common Stock or
any of the Company's Subsidiaries or any of the Company's or the Company's
Subsidiaries' officers or directors in their capacities as such, in which an
adverse decision could have a Material Adverse Effect.

4.9          ACKNOWLEDGMENT REGARDING INVESTOR'S PURCHASE OF SHARES. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

4.10       NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES.
Except as set forth in the SEC Documents, as of December 31, 2005, no event,
liability, development or circumstance has occurred or exists, or to the
Company's knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

4.11       EMPLOYEE RELATIONS. Neither the Company nor any of its Subsidiaries
is involved in any union labor dispute nor, to the knowledge of the Company or
any of its Subsidiaries, is any such dispute threatened. Neither the Company nor
any of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company's employ or
otherwise terminate such officer's employment with the Company.

4.12       INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. Except as set forth in the SEC Documents, none of the Company's
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
necessary to conduct its business as now or as

 

13

 


--------------------------------------------------------------------------------



 

proposed to be conducted have expired or terminated, or are expected to expire
or terminate within two (2) years from the date of this Agreement. The Company
and its Subsidiaries do not have any knowledge of any infringement by the
Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought against, or to the Company's
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and its
Subsidiaries have taken commercially reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties.

4.13       ENVIRONMENTAL LAWS. The Company and its Subsidiaries (i) are, to the
knowledge of management of the Company, in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants ("Environmental Laws"); (ii)
have, to the knowledge of management of the Company, received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses; and (iii) are in compliance, to the
knowledge of the Company, with all terms and conditions of any such permit,
license or approval where, in each of the three (3) foregoing cases, the failure
to so comply would have, individually or in the aggregate, a Material Adverse
Effect.

4.14       TITLE. The Company and its Subsidiaries have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

4.15       INSURANCE. Each of the Company's Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

14

 


--------------------------------------------------------------------------------



 

 

4.16       REGULATORY PERMITS. The Company and its Subsidiaries have in full
force and effect all certificates, approvals, authorizations and permits from
the appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

4.17       INTERNAL ACCOUNTING CONTROLS. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that:

4.17.1    transactions are executed in accordance with management's general or
specific authorizations;

4.17.2    transactions are recorded as necessary to permit preparation of
financial statements in conformity with generally accepted accounting principles
by a firm with membership to the PCAOB and to maintain asset accountability;

4.17.3    access to assets is permitted only in accordance with management's
general or specific authorization; and

4.17.4    the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

4.18       NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of
its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company's officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement, which in the judgment of the Company's
officers has or is expected to have a Material Adverse Effect.

4.19       TAX STATUS. The Company and each of its Subsidiaries has made or
filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

15

 


--------------------------------------------------------------------------------



 

 

4.20       CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents filed
at least ten (10) days prior to the date hereof and except for arm's length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
third parties and other than the grant of stock options disclosed in the SEC
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

4.21       DILUTIVE EFFECT. The Company understands and acknowledges that the
number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period. The Company's executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect. The Board of Directors of
the Company has concluded, in its good faith business judgment that such
issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Transaction Documents, its obligation to issue shares of Common Stock upon
purchases pursuant to this Agreement is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other shareholders of the Company.

4.22       NO GENERAL SOLICITATION. Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock offered hereby.

4.23       NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS will be
payable by the Company with respect to the transactions contemplated by this
Agreement, other than disclosed in this Agreement.

ARTICLE V

COVENANTS OF THE COMPANY

5.

Covenants of the Company. The Company makes the following covenants:

5.1          BEST EFFORTS. The Company shall use commercially reasonable efforts
timely to satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.

 

16

 


--------------------------------------------------------------------------------



 

 

5.2          BLUE SKY. The Company shall, at its sole cost and expense, on or
before each of the Closing Dates, take such action as the Company shall
reasonably determine is necessary to qualify the Securities for, or obtain
exemption for the Securities for, sale to the Investor at each of the Closings
pursuant to this Agreement under applicable securities or "Blue Sky" laws of
such states of the United States, as reasonably specified by Investor, and shall
provide evidence of any such action so taken to the Investor on or prior to the
Closing Date.

 

5.3

REPORTING STATUS. Until the earlier to occur of:

5.3.1      the first date which is after the date this Agreement is terminated
pursuant to Section 9 and on which the Holders (as that term is defined in the
Registration Rights Agreement) may sell all of the Securities without
restriction pursuant to Rule 144(k) promulgated under the 1933 Act (or successor
thereto); and

5.3.2      the date on which (i) the Holders shall have sold all the Securities;
and (ii) this Agreement has been terminated pursuant to Section 9 (the
"Registration Period"), the Company shall file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall not terminate its
status as a reporting company under the 1934 Act.

5.4          USE OF PROCEEDS. The Company will use the proceeds from the sale of
the Shares (excluding amounts paid by the Company for fees as set forth in the
Transaction Documents) for general corporate and working capital purposes and
acquisitions or assets, businesses or operations or for other purposes that the
Board of Directors deem to be in the best interest of the Company.

5.5          FINANCIAL INFORMATION. The Company agrees to make available to the
Investor via EDGAR or other electronic means the following to the Investor
during the Registration Period:

5.5.1      within five (5) Trading Days after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-KSB, its Quarterly Reports on Form 10-QSB,
any Current Reports on Form 8-K and any Registration Statements or amendments
filed pursuant to the 1933 Act;

5.5.2      on the same day as the release thereof, facsimile copies of all press
releases issued by the Company or any of its Subsidiaries;

5.5.3      copies of any notices and other information made available or given
to the shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and

5.5.4      within two (2) calendar days of filing or delivery thereof, copies of
all documents filed with, and all correspondence sent to, the Principal Market,
any securities exchange or market, or the National Association of Securities
Dealers, Inc., unless such information is material nonpublic information.

 

17

 


--------------------------------------------------------------------------------



 

 

5.6          RESERVATION OF SHARES. Subject to the following sentence, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, a sufficient number of shares of Common
Stock to provide for the issuance of the Securities hereunder. In the event that
the Company determines that it does not have a sufficient number of authorized
shares of Common Stock to reserve and keep available for issuance as described
in this Section 5(f), the Company shall use its best efforts to increase the
number of authorized shares of Common Stock by seeking shareholder approval for
the authorization of such additional shares.

5.7          LISTING. The Company shall promptly secure and maintain the listing
of all of the Registrable Securities (as defined in the Registration Rights
Agreement) upon the Principal Market and each other national securities exchange
and automated quotation system, if any, upon which shares of Common Stock are
then listed (subject to official notice of issuance) and shall maintain, such
listing of all Registrable Securities from time to time issuable under the terms
of the Transaction Documents. Neither the Company nor any of its Subsidiaries
shall take any action, which would be reasonably expected to result in the
delisting or suspension of the Common Stock on the Principal Market (excluding
suspensions of not more than one (1) trading day resulting from business
announcements by the Company). The Company shall promptly provide to the
Investor copies of any notices it receives from the Principal Market regarding
the continued eligibility of the Common Stock for listing on such automated
quotation system or securities exchange. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 5.7.

5.8          TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall
cause each of its Subsidiaries not to, enter into, amend, modify or supplement,
or permit any Subsidiary to enter into, amend, modify or supplement, any
agreement, transaction, commitment or arrangement with any of its or any
Subsidiary's officers, directors, persons who were officers or directors at any
time during the previous two (2) years, shareholders who beneficially own 5% or
more of the Common Stock, or affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
entity or individual owns a 5% or more beneficial interest (each a "Related
Party"), except for

5.8.1      customary employment arrangements and benefit programs on reasonable
terms,

5.8.2      any agreement, transaction, commitment or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, or

5.8.3      any agreement, transaction, commitment or arrangement which is
approved by a majority of the disinterested directors of the Company. For
purposes hereof, any director who is also an officer of the Company or any
Subsidiary of the Company shall not be a disinterested director with respect to
any such agreement, transaction, commitment or arrangement. "Affiliate" for
purposes hereof means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a five percent (5%) or more equity
interest in that person or entity, (ii) has five percent (5%) or more common
ownership with that person or

 

18

 


--------------------------------------------------------------------------------



 

entity, (iii) controls that person or entity, or (iv) is under common control
with that person or entity. "Control" or "Controls" for purposes hereof means
that a person or entity has the power, direct or indirect, to conduct or govern
the policies of another person or entity.

5.9          FILING OF FORM 8-K. On or before the date which is three (3)
Trading Days after the Execution Date, the Company shall file a Current Report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
the Transaction Documents in the form required by the 1934 Act, if such filing
is required.

5.10       CORPORATE EXISTENCE. The Company shall use its best efforts to
preserve and continue the corporate existence of the Company.

5.11       NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT
TO MAKE A PUT. The Company shall promptly notify Investor upon the occurrence of
any of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Securities:

5.11.1    receipt of any request for additional information by the SEC or any
other federal or state governmental authority during the period of effectiveness
of the Registration Statement for amendments or supplements to the Registration
Statement or related prospectus;

5.11.2    the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of any Registration
Statement or the initiation of any proceedings for that purpose;

5.11.3    receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation or notice of any proceeding for such
purpose;

5.11.4    the happening of any event that makes any statement made in such
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and

5.11.5    the Company's reasonable determination that a post-effective amendment
to the Registration Statement would be appropriate, and the Company shall
promptly make available to Investor any such supplement or amendment to the
related prospectus. The Company shall not deliver to Investor any Put Notice
during the continuation of any of the foregoing events.

 

19

 


--------------------------------------------------------------------------------



 

 

5.12       REIMBURSEMENT. If (i) Investor becomes involved in any capacity in
any action, proceeding or investigation brought by any shareholder of the
Company, in connection with or as a result of the consummation of the
transactions contemplated by the Transaction Documents, or if Investor is
impleaded in any such action, proceeding or investigation by any person (other
than as a result of a breach of the Investor’s representations and warranties
set forth in this Agreement); or (ii) Investor becomes involved in any capacity
in any action, proceeding or investigation brought by the SEC against or
involving the Company or in connection with or as a result of the consummation
of the transactions contemplated by the Transaction Documents (other than as a
result of a breach of the Investor’s representations and warranties set forth in
this Agreement), or if Investor is impleaded in any such action, proceeding or
investigation by any person, then in any such case, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith, as such
expenses are incurred. In addition, other than with respect to any matter in
which Investor is a named party, the Company will pay to Investor the charges,
as reasonably determined by Investor, for the time of any officers or employees
of Investor devoted to appearing and preparing to appear as witnesses, assisting
in preparation for hearings, trials or pretrial matters, or otherwise with
respect to inquiries, hearing, trials, and other proceedings relating to the
subject matter of this Agreement. The reimbursement obligations of the Company
under this section shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
affiliates of Investor that are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees, attorneys,
accountants, auditors and controlling persons (if any), as the case may be, of
Investor and any such affiliate, and shall be binding upon and inure to the
benefit of any successors of the Company, Investor and any such affiliate and
any such person.

ARTICLE VI

COVER.

6.            If the number of Shares represented by any Put Notice (s) become
restricted or are no longer freely trading for any reason, and after the
applicable Closing Date, the Investor purchases, in an open market transaction
or otherwise, the Company's Common Stock (the "Covering Shares") in order to
make delivery in satisfaction of a sale of Common Stock by the Investor (the
"Sold Shares"), which delivery such Investor anticipated to make using the
Shares represented by the Put Notice (a "Buy-In"), the Company shall pay to the
Investor the Buy-In Adjustment Amount (as defined below). The "Buy-In Adjustment
Amount" is the amount equal to the excess, if any, of (i) the Investor's total
purchase price (including brokerage commissions, if any) for the Covering Shares
over (ii) the net proceeds (after brokerage commissions, if any) received by the
Investor from the sale of the Sold Shares. The Company shall pay the Buy-In
Adjustment Amount to the Investor in immediately available funds immediately
upon demand by the Investor. By way of illustration and not in limitation of the
foregoing, if the Investor purchases Common Stock having a total purchase price
(including brokerage commissions) of $11,000 to cover a Buy-In with respect to
the Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment
Amount which the Company will be required to pay to the Investor will be $1,000.
Under no circumstances shall Investor sell an amount of the Company's Common
Stock greater than that amount represented by any and all outstanding Put
Notices, past or current, unless specifically directed by the Company, in
writing, to do so.

 

20

 


--------------------------------------------------------------------------------



ARTICLE VII

CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL.

7.            The obligation hereunder of the Company to issue and sell the
Securities to the Investor is further subject to the satisfaction, at or before
each Closing Date, of each of the following conditions set forth below. These
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion.

7.1          The Investor shall have executed each of this Agreement and the
Registration Rights Agreement and delivered the same to the Company.

7.2          The Investor shall have delivered to the Company the Purchase Price
for the Securities being purchased by the Investor between the end of the
Pricing Period and the Closing Date via a Put Settlement Sheet (hereto attached
as Exhibit G). After receipt of confirmation of delivery of such Securities to
the Investor, the Investor, by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company will disburse the
funds constituting the Purchase Amount.

7.3          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction, which prohibits the
consummation of any of the transactions contemplated by this Agreement.

ARTICLE VIII

FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE.

8.            The obligation of the Investor hereunder to purchase Shares is
subject to the satisfaction, on or before each Closing Date, of each of the
following conditions set forth below.

8.1          The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor.

8.2          The Common Stock shall be authorized for quotation on the Principal
Market and trading in the Common Stock shall not have been suspended by the
Principal Market or the SEC, at any time beginning on the date hereof and
through and including the respective Closing Date (excluding suspensions of not
more than one (1) Trading Day resulting from business announcements by the
Company, provided that such suspensions occur prior to the Company's delivery of
the Put Notice related to such Closing).

8.3          The representations and warranties of the Company shall be true and
correct as of the date when made and as of the applicable Closing Date as though
made at that time (except

 

21

 


--------------------------------------------------------------------------------



 

for (i) representations and warranties that speak as of a specific date and (ii)
with respect to the representations made in Sections 4.7, 4.8 and 4.9 and the
third sentence of Section 4.11 hereof, events which occur on or after the date
of this Agreement and are disclosed in SEC filings made by the Company at least
ten (10) Trading Days prior to the applicable Put Notice Date) and the Company
shall have performed, satisfied and complied with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company on or before such Closing Date. The Investor may
request an update as of such Closing Date regarding the representation contained
in Section 4.3 above.

8.4          The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Securities (in such denominations as such Investor shall request) being
purchased by the Investor at such Closing.

8.5          The Board of Directors of the Company shall have adopted
resolutions consistent with Section 4(b)(ii) above (the "Resolutions") and such
Resolutions shall not have been amended or rescinded prior to such Closing Date.

8.6          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction, which prohibits the
consummation of any of the transactions contemplated by this Agreement.

8.7          The Registration Statement shall be effective on each Closing Date
and no stop order suspending the effectiveness of the Registration statement
shall be in effect or to the Company's knowledge shall be pending or threatened.
Furthermore, on each Closing Date (i) neither the Company nor Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC's concerns have been addressed and Investor is reasonably satisfied that the
SEC no longer is considering or intends to take such action), and (ii) no other
suspension of the use or withdrawal of the effectiveness of such Registration
Statement or related prospectus shall exist.

8.8          At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.

 

8.9          If applicable, the shareholders of the Company shall have approved
the issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2.9 or the Company shall have obtained appropriate
approval pursuant to the requirements of Nevada law and the Company’s Articles
of Incorporation and By-laws.

 

8.10       The conditions to such Closing set forth in Section 2.6 shall have
been satisfied on or before such Closing Date.

 

22

 


--------------------------------------------------------------------------------



 

 

8.11       The Company shall have certified to the Investor the number of Shares
of Common Stock outstanding when a Put Notice is given to the Investor.

ARTICLE IX

TERMINATION.

9.

This Agreement shall terminate upon any of the following events:

9.1        when the Investor has purchased an aggregate of Three Million dollars
($3,000,000) in the Common Stock of the Company pursuant to this Agreement;

 

9.2

on the date which is twenty-four (24) months after the Effective Date;

ARTICLE X

 

SUSPENSION

 

10.          This Agreement shall be suspended upon any of the following events,
and shall remain suspended until such event is rectified:

 

10.1       the trading of the Common Stock is suspended by the SEC, the
Principal Market or the NASD for a period of two (2) consecutive Trading Days
during the Open Period;

 

10.2       The Common Stock ceases to be registered under the 1934 Act or listed
or traded on the Principal Market. Upon the occurrence of one (1) of the
above-described events, the Company shall send written notice of such event to
the Investor.

ARTICLE XI

INDEMNIFICATION.

11.          In consideration of the parties mutual obligations set forth In the
Transaction Documents, each of the parties (in such capacity, an "Indemnitor")
shall defend, protect, indemnify and hold harmless the other and all of the
other party's shareholders, officers, directors, employees, counsel, and direct
or indirect investors and any of the foregoing person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and reasonable
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys' fees and disbursements (the "Indemnified
Liabilities"), incurred by any Indemnitee as a result of, or arising out of, or
relating to:

 

23

 


--------------------------------------------------------------------------------



 

 

11.1       any misrepresentation or breach of any representation or warranty
made by the Indemnitor or any other certificate, instrument or document
contemplated hereby or thereby;

11.2       any breach of any covenant, agreement or obligation of the Indemnitor
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or

11.3       any cause of action, suit or claim brought or made against such
Indemnitee by a third party and arising out of or resulting from the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, except
insofar as any such misrepresentation, breach or any untrue statement, alleged
untrue statement, omission or alleged omission is made in reliance upon and in
conformity with information furnished to Indemnitor which is specifically
intended for use in the preparation of any such Registration Statement,
preliminary prospectus, prospectus or amendments to the prospectus. To the
extent that the foregoing undertaking by the Indemnitor may be unenforceable for
any reason, the Indemnitor shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. The indemnity provisions contained herein shall be in
addition to any cause of action or similar rights Indemnitor may have, and any
liabilities the Indemnitor or the Indemnitees may be subject to.

ARTICLE XII

GOVERNING LAW; MISCELLANEOUS.

12.

The following provisions shall apply:

12.1       GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the Nevada without regard to the principles of
conflict of laws. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Las Vegas,
County of Clark, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

24

 


--------------------------------------------------------------------------------



 

 

12.2       LEGAL FEES; AND MISCELLANEOUS FEES. Except for a one-time commitment
fee (“Commitment Fee”) in the amount of Fifteen Thousand Dollars ($15,000),
payable by the Company to the Investor, or as otherwise set forth in the
Transaction Documents, each party shall pay the fees and expenses of its
advisers, counsel, the accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Investor shall have
the right to deduct said Commitment Fee from the proceeds of the Company’s first
Put. Any attorneys' fees and expenses incurred by either the Company or by the
Investor in connection with the preparation, negotiation, execution and delivery
of any amendments to this Agreement or relating to the enforcement of the rights
of any party, after the occurrence of any breach of the terms of this Agreement
by another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities.

12.3       COUNTERPARTS. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

12.4       HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

12.5       SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

12.6       ENTIRE AGREEMENT; AMENDMENTS. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
(including the other Transaction Documents) contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the Investor, and no
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.

12.7       NOTICES. Any notices or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile

 

25

 


--------------------------------------------------------------------------------



 

(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

If to the Company:

LitFunding Corp.

 

3700 Pecos McLeod, Suite 100

 

Las Vegas, NV 89121

 

Telephone: 702-317-1610

 

Facsimile:   702-317-1611

 

If to the Investor:

Imperial Capital Holdings

 

Apdo. 10559-1000

 

San Jose, Costa Rica

 

Telephone:+506 (1) 258-6464

 

Facsimile:+506 (1) 258-6060

Each party shall provide five (5) days' prior written notice to the other party
of any change in address or facsimile number.

 

12.8

NO ASSIGNMENT. This Agreement may not be assigned.

12.9       NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

12.10 SURVIVAL. The representations and warranties of the Company and the
Investor contained in Sections 2 and 3, the agreements and covenants set forth
in Sections 4 and 5, and the indemnification provisions set forth in Section 10,
shall survive each of the Closings and the termination of this Agreement.

12.11     PUBLICITY. The Company and Investor shall consult with each other in
issuing any press releases or otherwise making public statements with respect to
the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior consent of
the other parties, which consent shall not be unreasonably withheld or delayed,
except that no prior consent shall be required if such disclosure is required by
law, in which such case the disclosing party shall provide the other parties
with prior notice of such public statement. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Investor without the prior
consent of such Investor, except to the extent required by law. Investor
acknowledges that this Agreement and all or part of the Transaction Documents
may be deemed to be "material contracts" as that term is defined by Item
601(b)(10) of Regulation S-B, and that the Company may therefore be required to
file such documents as exhibits to reports or registration statements filed
under the 1933 Act or the 1934 Act. Investor further agrees that the status of
such documents and materials as material contracts shall be determined solely by
the Company, in consultation with its counsel.

 

26

 


--------------------------------------------------------------------------------



 

 

12.12     FURTHER ASSURANCES. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

12.13     PLACEMENT AGENT. The Company agrees to pay Brewer Financial Services,
LLC., a registered broker dealer, one percent (1.0%) of the Put Amount on each
draw toward the fee. Brewer Financial Services, LLC. will also act as an
unaffiliated broker dealer. The Investor shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other persons
or entities for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents. The
Company shall indemnify and hold harmless the Investor, their employees,
officers, directors, agents, and partners, and their respective affiliates, from
and against all claims, losses, damages, costs (including the costs of
preparation and attorney's fees) and expenses incurred in respect of any such
claimed or existing fees, as such fees and expenses are incurred.

12.14     NO STRICT CONSTRUCTION. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

12.15     REMEDIES. The Investor and each holder of the Shares shall have all
rights and remedies set forth in this Agreement and the Registration Rights
Agreement and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law. Any person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any default
or breach of any provision of this Agreement, including the recovery of
reasonable attorneys fees and costs, and to exercise all other rights granted by
law.

12.16     PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

12.17     PRICING OF COMMON STOCK. For purposes of this Agreement, the bid price
of the Common Stock in this Agreement shall be as reported on Bloomberg.

 

 

27

 


--------------------------------------------------------------------------------



 

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement and the Registration Rights
Agreement as of the date set forth below.

The undersigned signatory hereby certifies that he has read and understands the
Investment Agreement, and the representations made by the undersigned in this
Investment Agreement are true and accurate, and agrees to be bound by its terms.

Dated this 19th day of January, 2006.

 

IMPERIAL CAPITAL HOLDINGS

BY ITS MANAGING MEMBER,

 

 

By:/s/ Maritza Samabria                                             

 

Maritza Samabria, Managing Member

 

 

LITFUNDING CORP.

 

 

By:/s/ Morton Reed                                                 

 

Morton Reed, Chief Executive Officer

 

 

 

 

 

 

 

28


--------------------------------------------------------------------------------



LIST OF EXHIBITS  

 

 

EXHIBIT A     Registration Rights Agreement

EXHIBIT B     Opinion of Company's Counsel

EXHIBIT C     [reserved]

EXHIBIT D     Broker Representation Letter

EXHIBIT E     Board Resolution

EXHIBIT F     Put Notice

EXHIBIT G     Put Settlement Sheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 


--------------------------------------------------------------------------------



 

 

LIST OF SCHEDULES  

 

Schedule 4(a) Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

30

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



EXHIBIT B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

 


--------------------------------------------------------------------------------



 

 

 



--------------------------------------------------------------------------------



EXHIBIT C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 

33

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

[BROKER'S LETTERHEAD]

Date

Via Facsimile

Attention:  

 

Re: LitFunding Corp.

Dear __________________:

It is our understanding that the Form Registration Statement bearing SEC File
Number ( ___-______) filed by LitFunding Corp., on Form SB-2 on January __, 2006
was declared effective on _________, 2006.

This letter shall confirm that ______________ shares of the common stock of
LitFunding Corp., are being sold on behalf of __________________ and that we
shall comply with the prospectus delivery requirements set forth in that
Registration Statement by filing the same with the purchaser.

If you have any questions please do not hesitate to call.

Sincerely,

 

cc: .

 

 

 

 

 

 

 

 

34

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



EXHIBIT E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 


--------------------------------------------------------------------------------



 

 

 



--------------------------------------------------------------------------------



EXHIBIT F

Date:

To: Imperial Capital Holdings

RE: Put Notice Number __

Dear Mr. _________,

This is to inform you that as of today, LitFunding Corp., a Nevada corporation
(the "Company"), hereby elects to exercise its right pursuant to the Investment
Agreement to require Imperial Capital Holdings to purchase shares of its common
stock. The Company hereby certifies that:

The amount of this put is $__________.

The Pricing Period runs from ________ until _______.

The current number of shares issued and outstanding as of the Company are:

 

Regards,

 

Morton Reed

CEO

LitFunding Corp.

 

 

 

 

 

 

 

 

36

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



EXHIBIT G

PUT SETTLEMENT SHEET

Date:

Morton Reed,

Pursuant to the Put given by LitFunding Corp. to Imperial Capital Holdings on
_________________ 200__, we are now submitting the amount of common shares for
you to issue to Imperial Capital Holdings.

Please have a certificate bearing no restrictive legend totaling __________
shares issued to Imperial Capital Holdings immediately and send via DWAC to the
following account:

XXXXXX

If not DWAC eligible, please send FedEx Priority Overnight to:

XXXXXX

Once these shares are received by us, we will have the funds wired to the
Company.

Regards,

_______________________

 

 

 

 

 

 

 

 

 

 

 

37

 


--------------------------------------------------------------------------------



 

 

 

 

DATE. . . . . . . . . . . . . . . . . . . . . PRICE

 

Date of Day 1 . . . . . . . . . . . . . . . . Closing Bid of Day 1

Date of Day 2 . . . . . . . . . . . . . . . . Closing Bid of Day 2

Date of Day 3 . . . . . . . . . . . . . . . . Closing Bid of Day 3

Date of Day 4 . . . . . . . . . . . . . . . . Closing Bid of Day 4

Date of Day 5 . . . . . . . . . . . . . . . . Closing Bid of Day 5

 

 

 

 

LOWEST SINGLE (ONE) CLOSING BID IN PRICING PERIOD

------------

 

PUT AMOUNT

------------

 

AMOUNT WIRED TO COMPANY

------------

 

PURCHASE PRICE 93% (NINETY-THREE PERCENT))

------------

 

AMOUNT OF SHARES DUE

------------

 

 

 

The undersigned has completed this Put as of this 19th day of January, 2006.

Imperial Capital Holdings

 

/s/ Maritza Samabria                         

 

 

 

 

 

38

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



SCHEDULE 4(c) CAPITALIZATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



SCHEDULE 4(e) CONFLICTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



SCHEDULE 4(g) MATERIAL CHANGES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



SCHEDULE 4(h) LITIGATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



SCHEDULE 4(l) INTELLECTUAL PROPERTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



SCHEDULE 4(n) LIENS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

 


--------------------------------------------------------------------------------



 

 



--------------------------------------------------------------------------------



SCHEDULE 4(t) CERTAIN TRANSACTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45